Case 1:20-cv-00395-RBJ Document 54 Filed 07/17/20 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson



Case No. 1:20-cv-00395-RBJ                                    Hearing Date: July 21, 2020

Case Title: Home Buyers Warranty, et al. v. Debra Gentry, et al.



                                PLAINTIFFS’ WITNESS LIST

 Witness                                          Will Call    May Call     Time Estimated for
                                                                            Examination

 1) Scott Zinn                                        X                     1.5 hours

 2) John Clingerman                                   X                     30 minutes

 3) Anastasia “Stacey” Santroni                       X                     30 minutes

 4) Kelly Montgomery (Roberson)                       X                     30 minutes

 5) Debra Sue “Debie” Gentry                          X                     30 minutes

 6) Kimberly Azpeitia                                 X                     30 minutes

 7) Michael Fletcher                                               X        5 minutes

 8) Aaron Gonzalez                                                 X        5 minutes

 9) Michael Peters                                                 X        5 minutes

 10) Darlene Sciandra                                              X        5 minutes



       Plaintiffs reserve the right to call at trial any witness that they may determine is necessary

or appropriate to: (1) lay foundation for the admission of other documents or testimony; (2)

refresh a witness’ recollection; (3) impeach a witness; and/or (4) rebut any evidence Defendants

may offer.
